Per Curiam.
By this suit, Albert F. Sanderson seeks an annulment of his marriage to Ruth E. Sanderson. He alleges as the ground for annulment that Ruth E. Sanderson falsely represented before their marriage that she had been previously married and divorced only once, whereas in fact she had been married and divorced five times.
The trial court denied the annulment. To settle the question, we granted the husband an appeal.
In line with the weight of authority, see cases collected in Annot. 15 A.L.R.3d 759 (1967), we hold that misrepresentation as to prior marital status is not ground for annulment.

Affirmed.